                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

STEPHANIE H.,1                                      )
                                                    )
                          Plaintiff,                )       No. 20 C 4600
                                                    )
v.                                                  )       Magistrate Judge Jeffrey Cole
                                                    )
COMMISSIONER OF SOCIAL                              )
SECURITY,                                           )
                                                    )
                          Defendant.                )


                             MEMORANDUM OPINION AND ORDER


        Plaintiff applied for Disability Insurance Benefits and Supplemental Security income under

Titles II and XVI of the Social Security Act (“Act”), 42 U.S.C. §§416(I), 423, 1381a, 1382c, almost

five years ago. (Administrative Record (R.) 283-292). She claimed that she has been disabled since

May 15, 2012, due to post traumatic stress disorder, borderline personality disorder, depression and

anxiety, insomnia, and agoraphobia. (R. 322). Over the next three and a half years, plaintiff’s

application was denied at every level of administrative review: initial, reconsideration, administrative

law judge (ALJ), and appeals council. It is the ALJ’s decision that is before the court for review.

See 20 C.F.R. §§404.955; 404.981. Plaintiff filed suit under 42 U.S.C. § 405(g) on August 5, 2020.

The parties consented to my jurisdiction pursuant to 28 U.S.C. § 636(c) on September 24, 2020.

[Dkt. #6]]. Plaintiff asks the court to reverse and remand the Commissioner’s decision, while the

Commissioner seeks an order affirming the decision.



        1
           Northern District of Illinois Internal Operating Procedure 22 prohibits listing the full name of the
Social Security applicant in an Opinion. Therefore, the plaintiff shall be listed using only their first name and
the first initial of their last name.
                                                  I.

                                                 A.

       Plaintiff was born on June 23, 1989, making her just 22 years old when she alleges she

became unable to work. (R. 283). In her young working life, from 2006 through 2016, she’s had

a few jobs, working as a nurse’s assistant, in retail, and at an auto parts warehouse in distribution.

(R. 329).

       She claimed that her depression either kept her in bed all day, or she didn’t sleep. She got

angry for no reason at all, and she did not like “large” crowds, which she defined as more than three

people. (R. 101). Her medications made her sleepy, but they did help – although she still had bad

days four days a week. (R. 112). She said she had to quit her job before she was fired because she

took off so many days because of depression and anxiety and PTSD. (R. 103). At another point in

the record, she claimed she quit because she got mad. (R. 564). She started to look for work, but

decided there was nothing she could do (R. 103). She said she was 5'2" and 222 pounds (R. 104).

She was a smoker and used marijuana regularly. (R. 773, 899, 900, 907, 947).

       The medical record in this case is, as these records generally are, fairly large. It spans a

seven-year period, from 2012 through 2019, and covers about 900 pages. Much of that evidence,

as it generally is, is irrelevant or does not indicate that plaintiff is unable to work. Indeed, the

plaintiff focuses on treatment notes covering only about two weeks of the seven years. [Dkt. #14,

at 3-4]. That’s understandable, because it has to be said that throughout much of the record,

psychiatric notes are unremarkable.

       On July 12, 2016, plaintiff sought a medication refill. It was noted she had a history of

depression and past suicide attempts, but symptoms were controlled and much improved. (R. 739).


                                                  2
Mood, affect, behavior, judgment and thought content were all observed to be normal. (R. 740). On

September 8, 2016, plaintiff sought treatment at Sinai Psychiatry & Behavioral Health indicating that

her medications were no longer effective. (R. 508). She was taking Lexapro, Buspar, Klonopin, and

Trazadone. (R. 509). She reported symptoms of depressed mood, elevated mood, decreased

pleasure, “zoning out”, crying spells, and fatigue. (R. 508). She reported passive suicidal ideation

two weeks prior, and an attempt four years prior. (R. 508). She reported that she was abused as a

child. (R. 510). The loss of her father was significant to her. (R. 510). Upon examination mood was

dysphoric, affect was sad, speech was slow, thought process was logical. She was attentive and fund

of information was adequate. (R. 513). She appeared sleepy. (R. 513). Diagnosis was “other

bipolar disorder.” (R. 515). On September 21, 2016 exam was essentially normal: normal mood and

affect, normal behavior, normal judgment and thought content. (R. 643).

       On September 28, 2016, plaintiff went to the Pilsen Wellness Center, reporting symptoms

of anxiety and depression, with brief manic episodes. (R. 526). Alcohol and/or drug use were noted

to be issues with treatment. (R. 531). Plaintiff was working part-time on the sales floor of a large

retail store. (R. 533). Contrary to her report earlier in the month, plaintiff claimed that she was

taking no prescription medication for her symptoms. (R. 535-36). Plaintiff related that her mother

had been physically and emotionally abusive. (R. 539). She lived with her sister, her boyfriend, and

their child; the arrangement was comfortable and supportive. (R. 540). Upon examination, attention

was appropriate, mood was depressed and anxious, affect was appropriate, thought process was

logical, perception was normal, judgment was fair, memory was intact, insight was good. (R. 543).

Symptomology was consistent with bipolar disorder with moderate anxious distress. (R. 549). A

sixth month treatment plan was established, including monthly case management and community


                                                 3
support, and weekly individual therapy. (R. 553).

       On December 13, 2016, plaintiff’s mood, affect, behavior, judgment, and thought content

were all observed to be normal. (R. 748). Depression was controlled with medication, and anxiety

was much improved. (R. 747). On January 11, 2017, plaintiff went in for medication management.

Her mood was sad and her affect blunt, but memory, attention and concentration were normal,

thought was logical and linear, and insight and judgment were fair. (R. 785-86). On January 18,

2017, plaintiff underwent a consultative psychological examination in connection with her

application for benefits. (R. 558-561). Plaintiff appeared disorganized, but grooming was good,

speech was soft, eye contact was good. (R. 558). Plaintiff reported an extensive history of trauma

and, contrary to her visits with her treatment providers, claimed she was abused by both her mother

and father. (R. 558). Plaintiff said she was undergoing intensive psychotherapy with a possible

transition to a partial hospitalization program. (R. 559). She said she was sober, but had a long

history of illegal drug use. (R. 559). She was sometimes tearful. (R. 560). Thought process was

linear and goal-oriented. Orientation was normal, immediate memory was intact. Recent and remote

memory were intact. Fund of knowledge was adequate. (R. 560). The examiner diagnosed plaintiff

with chronic and persistent PTSD, major depressive disorder, recurrent, moderate, and substance

abuse dependence in remission. (R. 561).

       From March 15-17, 2017, plaintiff was hospitalized at Sinai Hospital for depression and

suicidal ideation. (R. 708, 777). Plaintiff alleged to have taken pills and was brought in by her

boyfriend. (R. 689). Plaintiff wanted additional medications and became angry when she was

denied them. (R. 689). Plaintiff denied any previous hospitalizations. (R. 689). Drug screen was

positive for opioids and benzodiazepines. (R. 690). Mood was depressed, affect was irritable,


                                                4
attention and concentration were fair, insight and judgment were poor. (R. 690). Diagnosis was

major depression, recurrent, chronic PTSD, and cannabinoid use disorder. (R. 690).

       From March 22-30, 2017, plaintiff was hospitalized at Chicago Behavioral Hospital for

schizoaffective disorder, PTSD, and anxiety. (R. 562-566). Upon admission, she was noted to be

very depressed, anxious, irritable, and disengaged, and reported homicidal ideation toward her

mother who lived in Kentucky, who had just stopped supporting her financially. (R. 564). Plaintiff

reported that she had quit her last job because she was “getting mad.” (R. 564). She said she had

attempted suicide “a lot.” (R. 564). Upon discharge, her mood was observed to be slightly anxious,

her affect slightly restricted, and her insight and judgment were fair. (R. 562). She denied suicidal

and homicidal ideation. (R. 562). Attention, memory, insight, and judgment were fair. (R. 562).

At a follow-up on April 24, 2017, plaintiff’s affect was noted to be blunt, but judgment and thought

content were normal.

       On May 4, 2017, examination notes indicated plaintiff exhibited normal mood and affect,

normal behavior, and normal insight and judgment; focused and to the point. (R. 783). On May 7,

2017, plaintiff’s mood was sad and her affect blunt, but memory, attention and concentration were

normal, thought was logical and linear, and insight and judgment were fair. (R. 788). On May 30,

2017, mood was depressed, affect blunted, thought process logical, cognition normal, insight normal,

judgment within normal limits. (R. 794).

       Plaintiff’s mood and affect were normal, behavior was, normal, and judgment was as well

on July 31, 2017. (R. 870). On October 2, 2017, plaintiff’s mood, behavior, judgment, and thought

content were again all normal. (R. 900). Again, on March 20, 2018, plaintiff’s mood, affect,

behavior, judgment, and thought content were all normal. (R. 908). On May 1, 2018, psychiatric


                                                 5
notes indicated all findings were all normal. (R. 948). Mental health was well-controlled on

medications. (R. 1175). And, examination was normal again on October 26, 2018 (R. 1207), on

December 1, 2018 (R. 1216), and on December 8, 2018. (R. 1230).

        On January 26, 2019, plaintiff went to Holy Cross emergency department with right upper

quadrant pain. Her history of depression, PTSD, obesity, were noted. She claimed to be arguing and

separating from her husband and staying with a friend. (R. 1238). Mood was depressed, and she

was anxious about her husband. Thought process and content were normal. Behavior was calm and

appropriate, and attention, concentration, judgment, and insight were all intact. (R.1241).

                                                  B.

        After two administrative hearings at which plaintiff, represented by counsel, testified, along

with two vocational experts and a medical expert, the ALJ determined the plaintiff had the following

severe impairments: post-traumatic stress disorder (“PTSD”); personality disorder; depression;

bipolar disorder; and alcohol abuse disorder. (R. 20). The ALJ also found that plaintiff’s obesity

did not result in any limitations and was not a severe impairment. (R. 20). The ALJ then found that

plaintiff did not have an impairment or combination of impairments that met or medically

equaled the severity of one of the impairments listed in the Listing of Impairments, 20 C.F.R.

Part 404, Subpart P, Appendix 1. The ALJ specifically considered the requirements for the

Listings covering mental impairments. (R. 20-]21). In understanding, remembering, or applying

information; interacting with others; concentrating, persisting, or maintaining pace; and adapting or

managing oneself, the ALJ found the plaintiff had moderate limitations. (R. 21-25).

       After summarizing the medical record, the ALJ then determined that plaintiff could “perform

a full range of work at all exertional levels but with the following nonexertional limitations: she must


                                                   6
avoid all exposure to moving machinery and unprotected heights; she can perform work involving

only simple, routine, repetitive tasks, involving only simple work-related decisions or judgments;

she must work in a low-stress job, defined . . . as work in an environment free of fast-paced

production requirements, but which may involve end of the day production requirements; she can

have only occasional interaction with the general public, co-workers, and supervisors; she cannot

perform work involving tandem tasks; and she can only work in an environment with few, if any,

changes in the work setting.” (R. 25).

       The ALJ also determined that the plaintiff’s “medically determinable impairments could

reasonably be expected to cause the alleged symptoms; however, the [plaintiff’s] statements

concerning the intensity, persistence and limiting effects of these symptoms are not entirely

consistent with the medical evidence and other evidence in the record for the reasons explained in

this decision.” (R. 26). The ALJ explained that treatment notes regularly indicate the claimant

exhibited intact memory, with appropriate thought processes and content, with fair to good judgment

and insight; that she was cooperative with her providers, and the evidence indicates she is capable

of forming relationships; and that she has intact concentration and attention. (R. 26-27).

       As for medical opinions, the ALJ gave the opinions from the state agency reviewing

physicians that plaintiff would be able to perform simple, routine tasks at a reasonable pace; would

be unable to perform complex or detailed tasks; could only occasionally have contact with the

public; and would need to work in a low-stress environment involving infrequent workplace changes

and no forced-pace work good weight, as they were consistent with and supported by the longitudinal

evidence of record. (R. 27). But the ALJ did find that certain evidence required additional

limitations regarding exposure to hazardous machinery, unprotected heights, and performance of


                                                 7
tandem tasks. (R. 27). The ALJ also gave the medical expert’s opinion good weight, finding it was

generally consistent with the medical evidence of record. Again, however, the ALJ found the

foregoing additional limitations were warranted by the medical evidence. (R. 28).

       Next, the ALJ, relying on the testimony of the vocational expert, found that plaintiff could

not perform her past relevant work but could perform other work that existed in significant numbers

in the national economy. Examples of such work were: laundry laborer (DOT 361.687-018; 58,000

jobs); photocopying machine operator (DOT 207.685-014; 50,000 jobs); or cleaner housekeeper

(DOT 323.687-014; 325,000 jobs). (R. 29). Accordingly, the ALJ found plaintiff not disabled and

not entitled to benefits under the Act. (R. 29-30).

                                                 II.

       If the ALJ’s decision is supported by substantial evidence, the court on judicial review must

uphold that decision even if the court might have decided the case differently in the first instance.

See 42 U.S.C. § 405(g). Substantial evidence is “such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971);

Beardsley v. Colvin, 758 F.3d 834, 836 (7th Cir. 2014). To determine whether substantial evidence

exists, the court reviews the record as a whole, Biestek v. Berryhill, – U.S. –, –, 139 S. Ct. 1148,

1154 (2019), but does not attempt to substitute its judgment for the ALJ's by reweighing the

evidence, resolving material conflicts, or reconsidering facts or the credibility of witnesses.

Beardsley, 758 F.3d at 837. “Where conflicting evidence allows reasonable minds to differ as to

whether a claimant is entitled to benefits,” the court must defer to the Commissioner's resolution of

that conflict. Binion v. Chater, 108 F.3d 780, 782 (7th Cir.1997); Schloesser v. Berryhill, 870 F.3d

712, 717 (7th Cir. 2017).


                                                 8
        The substantial evidence standard is a low hurdle to negotiate. Biestek , 139 S. Ct. at 1154;

Karr v. Saul, 989 F.3d 508, 511 (7th Cir. 2021). If reasonable minds could differ, the court must

defer to the ALJ's weighing of the evidence. Zoch v. Saul, 981 F.3d 597, 602 (7th Cir. 2020). But,

in the Seventh Circuit, the ALJ also has an obligation to build what is called an “accurate and logical

bridge” between the evidence and the result to afford the claimant meaningful judicial review of the

administrative findings. Varga v. Colvin, 794 F.3d 809, 813 (7th Cir. 2015); O'Connor–Spinner v.

Astrue, 627 F.3d 614, 618 (7th Cir.2010). The court has to be able to trace the path of the ALJ’s

reasoning from evidence to conclusion. Minnick v. Colvin, 775 F.3d 929, 938 (7th Cir. 2015);

Jelinek v. Astrue, 662 F.3d 805, 812 (7th Cir. 2011). Even if the court agrees with the ultimate result,

the case must be remanded if the ALJ fails in his or her obligation to build that logical bridge.

Sarchet v. Chater, 78 F.3d 305, 307 (7th Cir. 1996)(“. . . we cannot uphold a decision by an

administrative agency, any more than we can uphold a decision by a district court, if, while there is

enough evidence in the record to support the decision, the reasons given by the trier of fact do not

build an accurate and logical bridge between the evidence and the result.”).

        Of course, this is a subjective standard: one reader’s Mackinac Bridge is another’s rickety

rope and rotting wood nightmare. The subjectivity of the requirement makes it difficult for ALJs

hoping to write acceptable decisions that stand up to judicial scrutiny when challenged. But, at the

same time, the Seventh Circuit has also called this requirement “lax.” Elder v. Astrue, 529 F.3d 408,

415 (7th Cir. 2008); Berger v. Astrue, 516 F.3d 539, 545 (7th Cir. 2008). “If a sketchy opinion

assures us that the ALJ considered the important evidence, and the opinion enables us to trace the

path of the ALJ's reasoning, the ALJ has done enough.” Stephens v. Heckler, 766 F.2d 284, 287-88

(7th Cir. 1985). Given the record, the ALJ has done at least enough here.


                                                   9
                                                  III.

       In the main, the plaintiff feels the ALJ focused too much on the many normal psychiatric

exams and treatment notes to the exclusion of the handful of times, perhaps twice in March 2017 and

once in January 2019, where mental health providers noted episodes during which plaintiff’s

symptoms would have made her unable to work. [Dkt. #14, at 10]. While the plaintiff tendentiously

characterizes the ALJ’s view of the record as “skewed” [Dkt. #14, at 8], in truth, it is the plaintiff’s

view – which ignores the fact that the vast majority of the medical evidence is unremarkable – that

is skewed. While she has been diagnosed with depression and PTSD and has had a handful of severe

episodes over the course of the last several years, it must be remembered that severe depression in

not the blues. Wilder v. Chater, 64 F.3d 335, 337 (7th Cir. 1995). It is also true that a diagnosis is

not necessarily a disability. Schmidt v. Barnhart, 395 F.3d 737, 746 (7th Cir. 2005); Estok v. Apfel,

152 F.3d 636, 640 (7th Cir. 1998). Plaintiff bears the burden to prove she is disabled by producing

medical evidence. Gedatus v. Saul, 994 F.3d 893, 904 (7th Cir. 2021);Castile v. Astrue, 617 F.3d

923, 927 (7th Cir. 2010).

        It’s clear from the record and from plaintiff’s brief that there is not much to detract from the

ALJ’s Opinion, other than the plaintiff’s argument that the ALJ ought to have weighed the evidence

differently than he did. But “unfortunately... saying so doesn't make it so....” United States v. 5443

Suffield Terrace, Skokie, Ill., 607 F.3d 504, 510 (7th Cir.2010); Madlock v. WEC Energy Group,

Inc., 885 F.3d 465, 473 (7th Cir. 2018); Illinois Republican Party v. Pritzker, 973 F.3d 760, 770 (7th

Cir. 2020)(“Notably absent from these allegations, however, is any proposed proof that state actors,

not municipal actors, were engaged in this de facto discrimination.”); Donald J. Trump for President,

Inc. v. Secy of Pennsylvania, 830 F. Appx 377, 381 (3d Cir. 2020)(“But calling an election unfair


                                                  10
does not make it so. Charges require specific allegations and then proof. We have neither here.”).

Even the Solicitor General’s unsupported assertions are not enough. Digital Realty Trust, Inc. v.

Somers, _U.S._, 138 S.Ct. 767, 779 (2018). It is up to the ALJ to review the record as a whole and

weigh the good days against the bad. Gedatus, 994 F.3d at 903(“. . .the presence of contradictory

evidence and arguments does not mean the ALJ's determination is not supported by substantial

evidence.”); Harris v. Saul, 835 F. App'x 881, 886 (7th Cir. 2020)(ALJ properly weighed record

which included severe episodes requiring hospitalizations); Sosh v. Saul, 818 F. App'x 542, 546 (7th

Cir. 2020)(ALJ properly considered emergency-room visits and hospitalizations as isolated

incidents). Not even the plaintiff can honestly say that with the medical records on the scale, the

needle doesn’t point to the side of normal findings dominating.

        It is true that the Seventh Circuit has warned against ALJs relying too much on normal, brief

mental status examinations because such notations only describe how an individual presented at a

particular appointment. Gerstner v. Berryhill, 879 F.3d 257, 261-262 (7th Cir. 2018). But, this is

not a case where the ALJ ignored diagnoses of depression and anxiety as in Gerstner. And, again,

this is not a record where there are alternating good and bad days; it’s not nearly half and half as the

court hypothesized in Bauer v. Astrue, 532 F.3d 606, 609 (7th Cir. 2008)(“Suppose that half the time

she is well enough that she could work, and half the time she is not. Then she could not hold down

a full-time job.). It is not a record where the ALJ focused on just “a number of hopeful” remarks.

Compare Bauer, 532 F.3d at 609. The findings and observations are, in the main, unremarkable, at

appointment after appointment. If plaintiff truly were, as she alleges, confined to bed most of every

week or “socially crippled”, the record would not tip so heavily in favor of “normal” findings.

        That raises another problem with the plaintiff’s brief and with the record. In view of what,


                                                  11
again, has to be said, are findings overwhelmingly weighted to the unremarkable or normal side of

the scale the plaintiff focuses far too heavily on her testimony. But the medical record is what it is

and cannot be ignored: examination after examination with mostly normal results. A plaintiff can’t

apply for benefits and dismiss the bulk of her medical record as insignificant. See, e.g., Winsted v.

Berryhill, 923 F.3d 472, 478-79 (7th Cir. 2019); Rice v. Barnhart, 384 F.3d 363, 371 (7th Cir. 2004);

Elder v. Astrue, 529 F.3d 408, 413, 416 (7th Cir. 2008).

       Plaintiff also complains that the ALJ assigned great weight to non-examining state agency

consultants who, like him, assessed moderate limitations in all areas. [Dkt. #14, at 11-12]. This

argument is certainly a difficult one to follow. First, the plaintiff argues that the ALJ offered no

reason to assign great weight to the opinions, accepting them only because they aligned with his own.

[Dkt. #14, at 11-12]. But that’s not true. The ALJ very clearly explained that the medical opinions

were consistent with and supported by the longitudinal evidence of record, which the ALJ had

discussed at length. (R. 27). It was entirely proper for the ALJ to rely on those opinions, especially

as there is no contrary opinion in the record. See Murphy v. Astrue, 454 F. App'x 514, 519 (7th Cir.

2012); Ketelboeter v. Astrue, 550 F.3d 620, 625 (7th Cir. 2008). More and more, we see arguments

from disability plaintiffs that are based on careless readings of the record or the ALJ’s opinion. This

case is another example. See, e.g., Michael K. v. Saul, 2021 WL 1546426, at *8 (N.D. Ill. 2021);

Michael K. v. Saul, 2020 WL 7337821, at *7 (N.D. Ill. 2020); Thomas K v. Saul, 2020 WL 6565228,

at *7 (N.D. Ill. 2020); Ronald R. v. Saul, 2020 WL 3843591, at *6 (N.D. Ill. 2020); Shaun R. v. Saul,

2019 WL 6834664, at *4, 8 (N.D. Ill. 2019); Migdalia M v. Saul, 414 F. Supp. 3d 1126, 1136 (N.D.

Ill. 2019); Bertha M. v. Saul, 395 F. Supp. 3d 963, 973 (N.D. Ill. 2019). It’s unclear whether this

is a product of too large a caseload or pressing poorer claims for benefits into federal court, but in


                                                  12
either case, it is not a road to remand.

        Plaintiff’s brief continues to grasp at straws when it accuses the ALJ of “playing doctor,”

because he determined that the evidence supported additional "moderate" limitations. [Dkt. #14, at

12]. But affording a plaintiff the benefit of the doubt and allowing for additional limitations is not

“playing doctor” and certainly provides no cause for a remand. See, e.g., Gedatus, 994 F.3d at 904

(7th Cir. 2021)(“The ALJ gave great weight to the state-agency physicians’ opinions that she could

perform light work, with certain limits. Indeed, the ALJ assessed more limits than any doctor did.”).

        Finally, we come to those moderate limitations the ALJ found. The plaintiff thinks they

should have been marked or perhaps extreme, but she bases this entirely on her allegations. [Dkt.

#14, at 12-13]. If she feels more severe limitations are in order, she had to have cited to medical

evidence to support them; she does not. Pytlewski v. Saul, 791 F. App'x 611, 616 (7th Cir. 2019);

Jozefyk v. Berryhill, 923 F.3d 492, 498 (7th Cir. 2019); Loveless v. Colvin, 810 F.3d 502, 508 (7th

Cir. 2016).2 The plaintiff then points out that the Seventh Circuit has long held that limiting an

individual, in an RFC assessment, to simple, repetitive – i.e. unskilled -- work does not necessarily

address moderate deficiencies of concentration, persistence and pace, citing O’Connor-Spinner v.

Astrue, 627 F.3d 614, 620 (7th Cir. 2010). But the Seventh Circuit has recently said otherwise:

        A “moderate limitation” is defined by regulation to mean that functioning in that area
        is “fair.” 20 C.F.R. Pt. 404, Subpt. P, App. 1. . . . “fair” in ordinary usage does not


        2
          In a similar vein, the plaintiff attacks the findings of the medical expert because the limitations the
expert arrived at based on the medical evidence were not marked or extreme. [Dkt. #14, at 14-15]. Again,
plaintiff’s allegations cannot, alone, provide the basis for findings of marked or extreme limitations, any
more than they can provide entitlement to disability benefits. Plaintiff seems to wager all on a very few
isolated instances: a single mention of “bizarre behavior” on one day in January 2019, or issues with
alertness and concentration on another(R. 564), plaintiff’s allegations of her desires to do more things or
make more friends at an initial evaluation (R. 546-547), can’t outweigh the overall record. And, as the
medical expert explained, that is what has to be reviewed and considered.

                                                       13
       mean “bad” or “inadequate.” So a “moderate” limitation in performing at a consistent
       pace seems consistent with the ability to perform simple, repetitive tasks at a
       consistent pace.

Pavlicek v. Saul, 2021 WL 1291614, at *4 (7th Cir. 2021).

       Moreover, the ALJ’s RFC went beyond just “simple, repetitive, unskilled work.” The ALJ

limited plaintiff to simple, routine, repetitive tasks, involving only simple work-related decisions or

judgments; she must work in a low-stress job, defined . . . as work in an environment free of

fast-paced production requirements, but which may involve end of the day production requirements;

she can have only occasional interaction with the general public, co-workers, and supervisors; she

cannot perform work involving tandem tasks; and she can only work in an environment with few,

if any, changes in the work setting.” (R. 25). Importantly, the ALJ – with a bit of an enhancement

– drew these limitation from the opinions of three medical experts, which the Seventh Circuit has

found acceptable time and again. See, e.g., Simons v. Saul, 817 F. App'x 227, 232 (7th Cir. 2020);

Bruno v. Saul, 817 F. App'x 238, 242 (7th Cir. 2020); Morrison v. Saul, 806 F. App'x 469, 474 (7th

Cir. 2020); Burmester v. Berryhill, 920 F.3d 507, 511 (7th Cir. 2019); Johansen v. Barnhart, 314

F.3d 283, 289 (7th Cir. 2002). The ALJ committed no reversible error in crafting his RFC.

                                          CONCLUSION

       For the foregoing reasons, the Commissioner’s decision denying benefits is affirmed.




                               ENTERED:
                                               UNITED STATES MAGISTRATE JUDGE
DATE: 7/14/21




                                                  14
